 1                                                                                         MDR

 2   WO
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Dino Bennetti,                                 No. CV 19-05244-PHX-DGC (JFM)
10                              Petitioner,
11    v.                                             ORDER
12    Joseph Profiri, et al.,
13                              Respondents.
14
15           On September 23, 2019, Petitioner Dino Bennetti, who is confined in the Arizona
16   State Prison Complex-Lewis (ASPC-Lewis) in Buckeye, Arizona, filed a pro se Petition
17   for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 and an Application to Proceed In
18   Forma Pauperis. In an October 18, 2019 Order, the Court granted the Application to
19   Proceed and dismissed the Petition because Petitioner had failed to use a court-approved
20   form. The Court gave Petitioner thirty days to file an amended petition on a court-approved
21   form.
22           On October 25, 2019, Petitioner filed an Amended § 2254 Petition (Doc. 6). The
23   Court will dismiss the Amended § 2254 Petition and this action.
24   I.      Amended § 2254 Petition
25           Petitioner alleges that he was convicted in Maricopa County Superior Court, case
26   #CR 90-90602, of first-degree murder, armed robbery, kidnapping, and theft and that he
27   was sentenced to imprisonment for 25 years to life for the murder conviction, 10.5 years
28   each for the armed robbery and kidnapping convictions, and a concurrent 6 years for the
 1   theft conviction. In his Amended § 2254 Petition, Petitioner names former Arizona
 2   Department of Corrections (ADC) Acting Director Joseph Profiri as Respondent.1
 3          In Ground One, Petitioner alleges that he has been subjected to cruel and unusual
 4   punishment in violation of the Eighth Amendment. He claims he was raped multiple times
 5   in January and February 2019; has been assaulted on numerous occasions since June 2017;
 6   and has lost some of his property. Petitioner contends that after the assaults and rapes, he
 7   was “bounced around” various prison units and ended up in the Refuse to House section of
 8   ASPC-Lewis’s Rast Max Unit. Petitioner claims that when he arrived at the Rast Max Unit
 9   in June 2019, he discovered that his “custody level and score [were] ‘maxed out’” based
10   on four non-dangerous disciplinary “tickets.” He contends that pursuant to the prison’s
11   disciplinary and reclassification policies, his score was incorrectly calculated. Petitioner
12   alleges there was a “failure to protect”; he is in indefinite solitary confinement “for no other
13   reason but to discriminate”; he is suffering physically and mentally; and he has lost most
14   of his property, his “rightfully earned medium custody status,” and the ability to purchase
15   regular commissary items, use the phone, or attend recreation “without being in a cage.”
16          In Ground Two, Petitioner alleges that his Fourteenth Amendment rights to due
17   process and equal protection have been violated.          He claims he has lost privileges
18   indefinitely because he requested additional protection after he had been assaulted and
19   raped in protective segregation. Petitioner contends the ADC Director is responsible for
20   ensuring that Petitioner is provided “protection, that at a minimum, is equiv[a]lent to that
21   of any other inmate in a County jail or state or federal prison”; ensuring that corrections
22   staff “do the job they were hired to do”; and implementing “policies to be enforced.”
23   Petitioner contends the Director is liable for neglecting his authority, allowing breaches to
24   occur, and not enforcing policy. Petitioner alleges that because “this is not just a claim of
25   negligence on the Director, but a deprivation of federal law as well as state law, along with
26   willful misconduct,” it constitutes a breach of his plea agreement, which does not indicate
27
28          1
                The new ADC Director is David Shinn.
                                                  -2-
 1   that he will be assaulted or raped because of the crimes he committed. Petitioner also
 2   contends that he was “verbally sexually assault[ed]” by a corrections officer and that when
 3   other prison officials were notified, the corrections officer was only moved to a different
 4   unit. Petitioner requests a declaratory judgment and to be moved to a different prison or
 5   the County Jail.
 6   II.    Discussion
 7          “Federal law opens two main avenues to relief on complaints related to
 8   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under . . .
 9   42 U.S.C. § 1983. Challenges to the validity of any confinement or to particulars affecting
10   its duration are the province of habeas corpus; requests for relief turning on circumstances
11   of confinement may be presented in a § 1983 action.” Muhammad v. Close, 540 U.S. 749,
12   750 (2004) (per curium) (citation omitted); see also Badea v. Cox, 931 F.2d 573, 574 (9th
13   Cir. 1991). Petitioner is challenging his conditions of confinement, not his custody.
14          If a prisoner seeks civil rights relief by filing a habeas petition, he has mislabeled
15   his case and is entitled to have his action treated as a claim for relief under civil rights law.
16   Hansen v. May, 502 F.2d 728, 729-30 (9th Cir. 1974). The Court, in its discretion, declines
17   to treat Petitioner’s action as a civil rights action because Petitioner is raising substantially
18   similar claims in two pending civil rights actions, Bennetti v. Coleman, CV 19-05021-
19   PHX-DGC (JFM); and Bennetti v. Ryan, CV 19-05417-PHX-DGC (JFM). Thus, the Court
20   will dismiss Petitioner’s Amended § 2254 Petition and this action.
21   IT IS ORDERED:
22          (1)    Petitioner’s Amended § 2254 Petition (Doc. 6) and this case are dismissed
23   without prejudice.
24          (2)    The Clerk of Court must enter judgment accordingly and close this case.
25   ....
26   ....
27   ....
28

                                                   -3-
 1          (3)    Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, in the
 2   event Petitioner files an appeal, the Court declines to issue a certificate of appealability
 3   because reasonable jurists would not find the Court’s procedural ruling debatable. See
 4   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5          Dated this 14th day of November, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -4-
